On 8 October 1996, Deputy Commissioner William L. Haigh ordered the removal of  this case from the active hearing docket in order to add additional defendants. Additionally, pursuant to Deputy Commissioner Haigh's Order, the parties were given additional time within which to complete discovery. On 22 April 1998, defendants filed a Motion to either have the case set for hearing or have it Dismissed pursuant to Industrial Commission Rule 613(3). Thereafter, the Deputy Commissioner filed an Order of Dismissal on 1 May 1998, in which, without further explanation, plaintiff's claim was dismissed with prejudice. Although no specific rule was cited, it is assumed that the Deputy's Commissioner's Order was based on Industrial Commission Rule 613(3).
In this case, there is nothing in the procedural history, forms or other documents in the file which indicate that the 8 October 1996 removal of this case was necessitated because of plaintiff's conduct. This removal was not requested by plaintiff, but was ordered based upon Deputy Commissioner Haigh's own motion. Furthermore, at the time of the filing of this Order of Dismissal, the parties were proceeding with discovery as directed by the prior Order by Deputy Commissioner Haigh.
Therefore, based on the above, the prior Order of Dismissal is hereby VACATED and this matter is REMANDED to the Deputy Commissioner level for a full evidentiary hearing on the merits of plaintiff's claim.
Defendants shall pay the costs.
                                  S/ _______________________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/ _____________________ THOMAS J. BOLCH COMMISSIONER
S/ _____________________ BERNADINE S. BALLANCE COMMISSIONER